OPINION

PER CURIAM.
Andre Shambley-Bey, Movant, pleaded guilty to second degree trafficking and possession of cocaine on June 16, 1993 and the plea court suspended imposition of his sentence. Movant filed a motion to withdraw his guilty plea pursuant to Rule 29.07(d), which the court denied.
No appeal lies from the circuit court’s order denying a motion to withdraw guilty plea where the court never pronounced sentence on the plea but only suspended imposition of sentence. State v. Waters, 882 S.W.2d 269, 270-71 (Mo.App. S.D.1994). Here, the trial court appears to have suspended Movant’s probation, but the record before us fails to show Movant has ever been sentenced on these charges. Therefore, no final judgment or order supports an appeal.
Appeal dismissed.